894 So.2d 1088 (2005)
Jeffrey Scott SIPPLE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-1242.
District Court of Appeal of Florida, Fifth District.
March 11, 2005.
James S. Purdy, Public Defender, and Jane C. Almy-Loewinger, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Timothy D. Wilson, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The appellant, Jeffrey Scott Sipple, was charged with the second degree murder of his roommate, but was found guilty by a jury of manslaughter by culpable negligence in violation of section 782.07(1), Florida Statutes (2004). We agree with the appellant that the Williams Rule[1] evidence offered by the State was improperly admitted. See § 90.404(2)(a), Fla. Stat. (2004). Given the jury's findings, as well as the other evidence adduced against Mr. Sipple, however, we conclude that the admission of the similar fact evidence was harmless beyond a reasonable doubt. See State v. Diguilio, 491 So.2d 1129 (Fla.1986).
AFFIRMED.
PALMER, ORFINGER, and MONACO, JJ., concur.
NOTES
[1]  Williams v. State, 110 So.2d 654 (Fla.), cert. denied, 361 U.S. 847, 80 S.Ct. 102, 4 L.Ed.2d 86 (1959).